DISMISS and Opinion Filed July 24, 2018




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00414-CV

                           IN THE INTEREST OF S.E.M., A CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-17-05078

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The Court questioned its jurisdiction over this appeal as it appeared the notice of appeal

was untimely. We instructed appellant to file a letter brief addressing the jurisdictional issue.

Appellant filed a letter brief but wholly failed to address the timeliness issue.

       The trial court signed the judgment on December 13, 2017. Appellant filed a motion to set

aside default judgment and for new trial on February 12, 2018. Because this motion was filed

more than 30 days after the judgment, it was untimely and did not extend the time to file a notice

of appeal. See TEX. R. CIV. P. 329b(a) (motion for new trial must be filed within 30 days after the

judgment is signed).

       Without a timely post-judgment motion extending the appellate timetable, a notice of

appeal is due within 30 days after the judgment is signed. See TEX. R. APP. P. 26.1. Accordingly,

the notice of appeal was due on January 12, 2018. Appellant filed a notice of appeal on April 9,

2018. We note that in his notice of appeal, appellant states he is appealing the trial court’s
“judgment entered by the court on March 8, 2018.” The trial court signed the order denying

appellant’s untimely motion for new trial on that date. The deadline for filing a notice of appeal,

however, runs from the date of judgment. See TEX. R. APP. P. 26.1. As mentioned above, appellant

filed a letter brief but wholly failed to address the timeliness of the notice of appeal.

       Because appellant failed to timely file a notice of appeal, this Court lacks jurisdiction. See

TEX. R. APP. P. 25.1(b). Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE


180414F.P05




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF S.E.M., A CHILD                On Appeal from the 254th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00414-CV                                Trial Court Cause No. DF-17-05078.
                                                   Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Judith McDuffie recover her costs of this appeal from
appellant Robert McDuffie.


Judgment entered July 24, 2018_.




                                             –3–